DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the IDS filed 5/26/2021.
Election/Restrictions
Applicant’s election of Group I Claims 1-23, 28, and 35 in the reply filed on 2/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The IDS have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-23, 28, and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwai et al., US PGPub 2020/0312863 A1.

1.    (Original): A memory array comprising strings of memory cells (fig 24), comprising: laterally-spaced memory blocks (58; Fig 23c and 24; [0182]) individually comprising a vertical stack comprising alternating insulative tiers (132/232; Fig. 24; [0183] and conductive tiers (146/246; Fig 24; [0182]), operative channel-material strings of memory cells (60; Fig 9D; [0144]) extending through the insulative tiers and the conductive tiers; upper masses comprising first material laterally-between and longitudinally-spaced-along immediately-laterally-adjacent of the memory blocks; and second material laterally-between and longitudinally-spaced-along the immediately-laterally-adjacent memory blocks longitudinally-between and under the upper masses, the second material being of different composition from that of the first material, the second material comprising insulative material.



    PNG
    media_image1.png
    828
    570
    media_image1.png
    Greyscale

2.    (Original): The memory array of claim 1 wherein at least some portion of the respective upper masses is within the vertical stack (282 and 280  Fig. 24 [0152, 0196]}.
3.    (Original): The memory array of claim 2 wherein all of the respective upper masses are totally within the vertical stack ( 282 and 280 Fig. 24 [0152, 0196]}.
4.    (Original): The memory array of claim 3 wherein the respective upper masses comprise a top planar surface that is coplanar with a top planar surface of the vertical stack (282 and 280  Fig. 24 [0152, 0196]}.
5.    (Original): The memory array of claim 1 wherein the upper masses individually comprise a six-flat-sided block of the first material ( 282 and 280 Fig. 24 [0152, 0196] top, bottom, all 4 sides horizontally).
6.    (Original): The memory array of claim 1 wherein the second material is directly against first-material longitudinal sidewalls of the upper masses ( 282 and 280 Fig. 24 [0152, 0196]}.
282 and 280 Fig. 24 [0152, 0196]}.
8.    (Original): The memory array of claim 1 wherein the first material is conductive (76; [0193]; i.e. conducive via).
9.    (Original): The memory array of claim 1 wherein the first material is insulative (74 as silicon oxide, fig23F, [185]).
10.    (Original): The memory array of claim 1 wherein the first material is semiconductive.
11.    (Original): The memory array of claim 1 comprising NAND ([0221]; i.e. NAND strings).
12.    (Original): A memory array comprising strings of memory cells, comprising: laterally-spaced memory blocks individually comprising a vertical stack comprising alternating insulative tiers and conductive tiers, operative channel-material strings of memory cells extending through the insulative tiers and the conductive tiers; upper masses of first material laterally-between and longitudinally-spaced-along immediately-laterally-adjacent of the memory blocks; an oxide-comprising material against first-material longitudinal sidewalls of the upper masses, the oxide-comprising material being of different composition from that of the first material; second material laterally-between and longitudinally-spaced-along the immediately-laterally-adjacent memory blocks longitudinally-between the upper masses and the oxide-comprising material; and third material under the upper masses, the third material being of different composition from that of at least one of the first material and the oxide-comprising material, the third material comprising insulative material (74 as silicon oxide, fig23F, [185]).
13.    (Original): The memory array of claim 12 wherein the oxide comprising material comprises a continuous layer over the first-material longitudinal sidewalls of the upper masses (Fig. 24).
14.    (Original): The memory array of claim 12 wherein the oxide comprising material comprises a discontinuous layer over the first-material longitudinal sidewalls of the upper masses (Fig. 24).

[0199] Referring to all drawings an according to various embodiments of the present disclosure, a three-dimensional memory device is provided, which comprises: alternating stacks of insulating layers (132, 232) and electrically conductive layers (146, 246) located over a semiconductor material layer (such as a source semiconductor layer 114); a group of memory stack structures 55 extending through a first alternating stack selected from the alternating stacks [(132, 232), (146, 246)] that is located within a memory array region 100; laterally-undulating backside trenches 79U located between neighboring pairs of the alternating stacks [(132, 232), (146, 246)] and laterally extending along a first horizontal direction hd1, wherein each of the laterally-undulating backside trenches 79U comprises a laterally alternating sequence of straight trench segments 79S having a uniform trench width and bulging trench segments 79B having a variable trench width that is greater than the uniform trench width; cavity-containing dielectric fill structures 74 located within a respective one of the laterally-undulating backside trenches 79U, wherein each of the cavity-containing dielectric fill structures 74 comprises vertically-extending cavities 79' within each region of bulging trench segments 79B within the respective one of the laterally-undulating backside trenches 79U, and each of the vertically-extending cavities 79' is laterally spaced from a sidewall of a respective bulging trench segment 79B by a uniform lateral width; and contact via structures 76 located within the vertically-extending cavities 79' of the cavity-containing dielectric fill structures 74 and extending through the semiconductor material layer. 

16.    (Original): The memory array of claim 12 wherein the third and first materials are of different compositions relative one another.
[0199] Referring to all drawings an according to various embodiments of the present disclosure, a three-dimensional memory device is provided, which comprises: alternating stacks of insulating layers (132, 232) and electrically conductive layers (146, 246) located over a semiconductor material layer 

17.    (Original): The memory array of claim 12 wherein the third and second materials are of different compositions relative one another.
[0199] Referring to all drawings an according to various embodiments of the present disclosure, a three-dimensional memory device is provided, which comprises: alternating stacks of insulating layers (132, 232) and electrically conductive layers (146, 246) located over a semiconductor material layer (such as a source semiconductor layer 114); a group of memory stack structures 55 extending through a first alternating stack selected from the alternating stacks [(132, 232), (146, 246)] that is located within a memory array region 100; laterally-undulating backside trenches 79U located between neighboring pairs of the alternating stacks [(132, 232), (146, 246)] and laterally extending along a first horizontal direction hd1, wherein each of the laterally-undulating backside trenches 79U comprises a laterally alternating sequence of straight trench segments 79S having a uniform trench width and bulging trench 

18.    (Original): The memory array of claim 12 wherein the second and first materials are of different compositions relative one another.
[0199] Referring to all drawings an according to various embodiments of the present disclosure, a three-dimensional memory device is provided, which comprises: alternating stacks of insulating layers (132, 232) and electrically conductive layers (146, 246) located over a semiconductor material layer (such as a source semiconductor layer 114); a group of memory stack structures 55 extending through a first alternating stack selected from the alternating stacks [(132, 232), (146, 246)] that is located within a memory array region 100; laterally-undulating backside trenches 79U located between neighboring pairs of the alternating stacks [(132, 232), (146, 246)] and laterally extending along a first horizontal direction hd1, wherein each of the laterally-undulating backside trenches 79U comprises a laterally alternating sequence of straight trench segments 79S having a uniform trench width and bulging trench segments 79B having a variable trench width that is greater than the uniform trench width; cavity-containing dielectric fill structures 74 located within a respective one of the laterally-undulating backside trenches 79U, wherein each of the cavity-containing dielectric fill structures 74 comprises vertically-extending cavities 79' within each region of bulging trench segments 79B within the respective one of the laterally-undulating backside trenches 79U, and each of the vertically-extending cavities 79' is laterally spaced from a sidewall of a respective bulging trench segment 79B by a uniform lateral 

19.    (Original): The memory array of claim 12 wherein the oxide comprising material is directly against the first-material longitudinal sidewalls of the upper masses.
[0199] Referring to all drawings an according to various embodiments of the present disclosure, a three-dimensional memory device is provided, which comprises: alternating stacks of insulating layers (132, 232) and electrically conductive layers (146, 246) located over a semiconductor material layer (such as a source semiconductor layer 114); a group of memory stack structures 55 extending through a first alternating stack selected from the alternating stacks [(132, 232), (146, 246)] that is located within a memory array region 100; laterally-undulating backside trenches 79U located between neighboring pairs of the alternating stacks [(132, 232), (146, 246)] and laterally extending along a first horizontal direction hd1, wherein each of the laterally-undulating backside trenches 79U comprises a laterally alternating sequence of straight trench segments 79S having a uniform trench width and bulging trench segments 79B having a variable trench width that is greater than the uniform trench width; cavity-containing dielectric fill structures 74 located within a respective one of the laterally-undulating backside trenches 79U, wherein each of the cavity-containing dielectric fill structures 74 comprises vertically-extending cavities 79' within each region of bulging trench segments 79B within the respective one of the laterally-undulating backside trenches 79U, and each of the vertically-extending cavities 79' is laterally spaced from a sidewall of a respective bulging trench segment 79B by a uniform lateral width; and contact via structures 76 located within the vertically-extending cavities 79' of the cavity-containing dielectric fill structures 74 and extending through the semiconductor material layer. 

20.    (Original): The memory array of claim 12 wherein the oxide comprising material is under the upper masses Fig. 24.


21.    (Original): The memory array of claim 20 wherein the oxide comprising material is directly against bottoms of the upper masses (Fig 24 The masses abut the oxide runners).
[0199] Referring to all drawings an according to various embodiments of the present disclosure, a three-dimensional memory device is provided, which comprises: alternating stacks of insulating layers (132, 232) and electrically conductive layers (146, 246) located over a semiconductor material layer (such as a source semiconductor layer 114); a group of memory stack structures 55 extending through a first alternating stack selected from the alternating stacks [(132, 232), (146, 246)] that is located within a memory array region 100; laterally-undulating backside trenches 79U located between neighboring 

22.    (Original): The memory array of claim 21 wherein the oxide comprising material is directly against the first-material longitudinal sidewalls of the upper masses (Fig. 24 shows the masses touch the sidewalls).
[0199] Referring to all drawings an according to various embodiments of the present disclosure, a three-dimensional memory device is provided, which comprises: alternating stacks of insulating layers (132, 232) and electrically conductive layers (146, 246) located over a semiconductor material layer (such as a source semiconductor layer 114); a group of memory stack structures 55 extending through a first alternating stack selected from the alternating stacks [(132, 232), (146, 246)] that is located within a memory array region 100; laterally-undulating backside trenches 79U located between neighboring pairs of the alternating stacks [(132, 232), (146, 246)] and laterally extending along a first horizontal direction hd1, wherein each of the laterally-undulating backside trenches 79U comprises a laterally alternating sequence of straight trench segments 79S having a uniform trench width and bulging trench segments 79B having a variable trench width that is greater than the uniform trench width; cavity-containing dielectric fill structures 74 located within a respective one of the laterally-

23. (Original): A memory array comprising strings of memory cells, comprising: laterally-spaced memory blocks individually comprising a vertical stack comprising alternating insulative tiers and conductive tiers, operative channel-material strings of memory cells extending through the insulative tiers and the conductive tiers; upper masses comprising first material laterally-between and longitudinally-spaced-along immediately-laterally-adjacent of the memory blocks; second material laterally-between and longitudinally-spaced-along the immediately-laterally-adjacent memory blocks longitudinally-between the upper masses, the second material being of different composition from that of the first material; and  third material under the upper masses, the third material being of different composition from that of each of the first material and the second material, the third material comprising insulative material. (See claim 1 above; Fig. 24; 
[0199] Referring to all drawings an according to various embodiments of the present disclosure, a three-dimensional memory device is provided, which comprises: alternating stacks of insulating layers (132, 232) and electrically conductive layers (146, 246) located over a semiconductor material layer (such as a source semiconductor layer 114); a group of memory stack structures 55 extending through a first alternating stack selected from the alternating stacks [(132, 232), (146, 246)] that is located within a memory array region 100; laterally-undulating backside trenches 79U located between neighboring pairs of the alternating stacks [(132, 232), (146, 246)] and laterally extending along a first horizontal direction hd1, 

28. (Original): A memory array comprising strings of memory cells, comprising: laterally-spaced memory blocks individually comprising a vertical stack comprising alternating insulative tiers and conductive tiers, operative channel-material strings of memory cells extending through the insulative tiers and the conductive tiers; upper masses comprising first material laterally-between and longitudinally-spaced-along immediately-laterally-adjacent of the memory blocks; a first oxide-comprising material directly against first-material longitudinal sidewalls and first-material bottoms of the upper masses, the first oxide-comprising material being of different composition from that of the first material; second material laterally-between and longitudinally-spaced-along the immediately-laterally-adjacent memory blocks longitudinally-between the upper masses and the first oxide-comprising material that is directly against the first-material longitudinal sidewalls of the upper masses, the second material being of different composition from that of the first oxide-comprising material; third material under the upper masses and the first oxide-comprising material that is directly against the first-material bottoms of the upper masses, the third material being of different composition from that of the first oxide comprising material, the third material comprising insulative material; and a second 
[0199] Referring to all drawings an according to various embodiments of the present disclosure, a three-dimensional memory device is provided, which comprises: alternating stacks of insulating layers (132, 232) and electrically conductive layers (146, 246) located over a semiconductor material layer (such as a source semiconductor layer 114); a group of memory stack structures 55 extending through a first alternating stack selected from the alternating stacks [(132, 232), (146, 246)] that is located within a memory array region 100; laterally-undulating backside trenches 79U located between neighboring pairs of the alternating stacks [(132, 232), (146, 246)] and laterally extending along a first horizontal direction hd1, wherein each of the laterally-undulating backside trenches 79U comprises a laterally alternating sequence of straight trench segments 79S having a uniform trench width and bulging trench segments 79B having a variable trench width that is greater than the uniform trench width; cavity-containing dielectric fill structures 74 located within a respective one of the laterally-undulating backside trenches 79U, wherein each of the cavity-containing dielectric fill structures 74 comprises vertically-extending cavities 79' within each region of bulging trench segments 79B within the respective one of the laterally-undulating backside trenches 79U, and each of the vertically-extending cavities 79' is laterally spaced from a sidewall of a respective bulging trench segment 79B by a uniform lateral width; and contact via structures 76 located within the vertically-extending cavities 79' of the cavity-containing dielectric fill structures 74 and extending through the semiconductor material layer. 

35. (Original): A memory array comprising strings of memory cells, comprising: laterally-spaced memory blocks individually comprising a vertical stack comprising alternating insulative tiers and conductive tiers, operative channel-material strings of memory cells extending through the insulative tiers and the conductive tiers; upper masses comprising first material laterally-between and 
[0199] Referring to all drawings an according to various embodiments of the present disclosure, a three-dimensional memory device is provided, which comprises: alternating stacks of insulating layers (132, 232) and electrically conductive layers (146, 246) located over a semiconductor material layer (such as a source semiconductor layer 114); a group of memory stack structures 55 extending through a first alternating stack selected from the alternating stacks [(132, 232), (146, 246)] that is located within a memory array region 100; laterally-undulating backside trenches 79U located between neighboring pairs of the alternating stacks [(132, 232), (146, 246)] and laterally extending along a first horizontal direction hd1, wherein each of the laterally-undulating backside trenches 79U comprises a laterally alternating sequence of straight trench segments 79S having a uniform trench width and bulging trench segments 79B having a variable trench width that is greater than the uniform trench width; cavity-containing dielectric fill structures 74 located within a respective one of the laterally-undulating backside trenches 79U, wherein each of the cavity-containing dielectric fill structures 74 comprises vertically-extending cavities 79' within each region of bulging trench segments 79B within the respective one of the laterally-undulating backside trenches 79U, and each of the vertically-extending cavities 79' is laterally spaced from a sidewall of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812